Citation Nr: 0619134	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  05-24 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1968 and from August 1976 to October 1976.  While 
the claims folder does not contain a form DD-214 or other 
service personnel records that verify the veteran's second 
period of service, his service medical records include an 
entrance examination dated June 1976 and a hardship discharge 
examination dated October 1976 that provide corroboration 
sufficient for the Board to proceed with its adjudication.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claims 
seeking entitlement to service connection for bilateral 
hearing loss and tinnitus.


FINDINGS OF FACT

1.	The veteran was exposed to acoustic trauma during his 
first period of active service, November 1966 to September 
1968.

2.	The veteran has current bilateral hearing loss pursuant to 
38 C.F.R. § 3.385 and a medical diagnosis of tinnitus.

3.	Medical evidence does not show an etiological relationship 
between the veteran's in-service exposure to acoustic 
trauma and his current bilateral hearing loss and 
tinnitus.

4.	The veteran was diagnosed with defective hearing prior to 
his second period of active service, August 1976 to 
October 1976.
 
5.	Based upon the competent medical evidence of record, the 
veteran's defective hearing did not increase in severity 
during his second period of active service.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309, 3.385 (2005).

2.	Tinnitus was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO did provide the 
veteran with notice of the VCAA in August 2004, prior to the 
initial decision on his claims in February 2005.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In its August 2004 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claims for service connection for bilateral hearing loss 
and tinnitus.  Specifically, the letter stated:

		[T]he evidence must show three things:

1.	You had an injury in military service or a 
disease that began in or was made worse during 
military service, or that there was an event in 
service which caused injury or disease.

2.	You have a current physical or mental 
disability.

3.	There is a relationship between your current 
disability and an injury, disease, or event in 
military service.

The veteran was provided with further explanation of the 
evidentiary requirements to substantiate a service connection 
claim based upon the aggravation of a pre-existing condition 
in both the February 2005 rating decision and the August 2005 
SSOC.

The VCAA letter described the information and evidence that 
the VA would seek to provide including relevant records held 
by any federal agency, such as medical records from the 
military, VA hospitals, or the Social Security 
Administration, and private treatment records if the veteran 
provided sufficient identifying information.
 
The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to provide any treatment records 
pertinent to his claimed conditions or sufficient identifying 
information regarding relevant treatment to enable the VA to 
obtain the records.  Finally, the August 2004 VCAA letter 
satisfied the "fourth element" by instructing the veteran 
to submit "any evidence" in his possession that pertained 
to his claim. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must inform the veteran that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection for bilateral hearing loss and 
tinnitus, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

The duty to assist the veteran also has been satisfied in 
this case.  All available service medical records as well as 
VA and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  As 
noted in the introduction to this decision, the veteran was 
afforded the opportunity to provide additional testimony at a 
hearing before the Board, but he did not appear on the 
scheduled date.  The VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) which informed them 
of the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that the VA has 
fulfilled the duty to assist the appellant in this case.


Background

The veteran's DD-214 indicates he served as a field artillery 
crewman in Vietnam during his first period of active service, 
November 1966 to September 1968.

Service medical records pertaining to that first period are 
negative as to any complaints or diagnosis of a hearing 
disorder.  The veteran received an entrance examination in 
February 1966.  On the associated Report of Medical History, 
he denied experiencing ear trouble.  He underwent audiometric 
testing, and his pure tone thresholds, in decibels, were as 
follows:

Feb. 1966


HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
5 (15)
0 (5)
LEFT
15 (30)
15 (25)
15 (25)
10 (20)
15 (20)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The examiner at entrance assigned the veteran a "1" under 
"H" for hearing in the physical profile block on the 
examination report.

On his separation examination in September 1968, the veteran 
again denied having hearing loss.  His pure tone thresholds 
were:

Sept. 
1968


HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
5
5
5
-
10

In June 1976, prior to reenlistment, the veteran underwent 
another entrance examination.  On the Report of Medical 
Examination, the examiner found the veteran had "defective 
hearing."  The veteran received two audiometric tests and 
the resulting pure tone thresholds were: 

June 1976


HERTZ


-Test 1-
500
1000
2000
3000
4000
RIGHT
35
30
15
-
5
LEFT
50
50
40
-
30
-Test 2-





RIGHT
25
25
15
-
5
LEFT
40
35
25
-
25

The veteran received a hardship discharge examination in 
October 1976.  He complained of hearing loss on the Report of 
Medical History, and the examiner noted mild hearing loss of 
the left ear in the lower frequencies, not disqualifying.  
The veteran's pure tone thresholds were:




Oct. 1976


HERTZ



500
1000
2000
3000
4000
RIGHT
05
25
05
-
15
LEFT
40
40
30
-
15

In February 1985, the veteran received a post-service VA 
examination in relation to possible herbicide exposure in 
Vietnam.  The examiner noted the veteran's hearing acuity was 
within normal limits, and that the veteran received surgery 
on his left ear for otosclerosis in 1981.  In August 1986, 
the veteran underwent a VA examination in relation to a skin 
condition, and the examiner indicated that hearing loss was 
not noted.
 
VA outpatient treatment records show that in September 2002 
the veteran requested new hearing aids and complained of 
having hearing loss for the past twenty years.  In April 
2003, he received adjustments to his hearing aids.

The veteran received a private audiological evaluation in 
August 2004 from audiologist C.C. at Denton Hearing Health 
Care.  The veteran reported exposure to excessive noise 
during his service in Vietnam due to his assignment as a 
gunner in an artillery unit and due to exposure to rifle and 
handgun fire and grenade launchers.  The audiologist provided 
a diagnosis of severe to profound sensorineural hearing loss 
in both ears with associated tinnitus.  On the Maryland CNC 
Test, the veteran received speech recognition scores of 86 
percent in his right ear and 92 percent in his left ear.  The 
audiologist opined that based upon the veteran's reported 
service, it is as least as likely as not that his hearing 
loss and associated tinnitus were caused by or contributed to 
by exposure to acoustic trauma during his tour of duty.

In June 2005, the veteran underwent a VA audiological 
examination.  He reported noise exposure during his service 
in Vietnam, but denied significant noise exposure during his 
brief period of service in 1976.  The veteran's pure tone 
thresholds were as follows:

June 2005


HERTZ



500
1000
2000
3000
4000
RIGHT
75
65
60
60
65
LEFT
45
45
40
65
75

On the Maryland CNC Test, the veteran received speech 
recognition scores of 96 percent in his right ear and 100 
percent in his left ear.

The VA examiner indicated having reviewed the claims folder 
and provided a diagnosis of right severe mixed hearing loss, 
left moderate mixed hearing loss, bilateral tinnitus, and 
otosclerosis, suspected.  The examiner explained that hearing 
loss secondary to acoustic trauma occurs at the time of 
exposure, not years later.  Noting that the veteran's 
audiometric thresholds were completely normal in both ears at 
separation from service in 1968, and that testing showed no 
in-service progression of pre-existing hearing loss noted in 
1976, the examiner found it less likely than not that the 
veteran's current hearing loss and tinnitus are related to 
acoustic trauma during military service.

Analysis

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus, which he contends 
resulted from his exposure to acoustic trauma during service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The VA has specifically defined the term "disability" for 
service connection claims involving hearing loss or 
impairment.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent."  38 C.F.R. § 3.385.

If a veteran's audiometric test results at separation from 
service do not meet these regulatory requirements, he may 
still establish service connection by submitting evidence 
that shows his current hearing disability is causally related 
to an injury or disease suffered in service, such as acoustic 
trauma due to significant noise exposure.  See Hensley v. 
Brown, 5 Vet. App. 155, 159-60 (1993).

Service connection for organic diseases of the nervous 
system, such as sensorineural hearing loss, may be also be 
established on a presumptive basis by showing manifestation 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  To be eligible for this presumption, the veteran 
must have served for 90 days or more either during a war 
period or after December 31, 1946.  38 C.F.R. § 3.307(a)(1).  
This form of presumptive service connection is not available 
for claims of tinnitus.

Service connection may be also established for the 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1131.  Every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  To 
rebut the presumption of sound condition under section 1111 
of the statute for disorders not noted on the entrance or 
enlistment examination, the VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. § 
1153.

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

I.  Entitlement to Service Connection for Bilateral Hearing 
Loss.

In this case, the veteran's service medical records pertinent 
to his first period of service, November 1966 to September 
1968, are negative as to any complaints or diagnosis of 
hearing loss.  Examiners did not render diagnoses of hearing 
loss based on findings on audiometric tests conducted at both 
entrance and separation, and the record contains no evidence 
that bilateral hearing loss manifested to a compensable 
degree within one year of separation such that the veteran 
would be entitled to service connection on a presumptive 
basis.
 
The Board acknowledges that audiometric testing conducted at 
the veteran's entrance examination in February 1966 reveals 
some degree of hearing impairment in the left ear in the 
lower frequencies.  See Hensley, 5 Vet. App. at 157 (citing 
Current Medical Diagnosis & Treatment, 110-11 (Stephen A. 
Schroeder et al. eds., 1988)) (noting that the threshold for 
normal hearing is 0 to 20 decibels).  The examiner, however, 
did not find the results to be of such significance as to 
merit a diagnosis of defective hearing and, in fact, assigned 
the veteran a "1" under "H" for hearing in his physical 
profile block, indicating a high degree of medical fitness.  
(In a physical profile block on an examination report there 
are six categories (P, U, L, H, E, S), including "H" for 
hearing.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992), quoting Para. 9-3(c)(1) Army Regulation 40-501, 
Change 35 (Feb. 9, 1987) ("An individual having a numerical 
designation of '1' under all factors is considered to possess 
a high level of medical fitness and, consequently is 
medically fit for any military assignment."))  Even if the 
Board were to concede that those test results establish a 
pre-existing hearing loss disorder in the left ear, the 
veteran could not prevail on an aggravation claim as 
audiometric testing at separation in September 1968 shows no 
increase in the level of hearing loss and actually indicates 
improvement in hearing acuity.  38 C.F.R. § 3.306(b).

While the record does not establish a hearing loss disability 
during the first period of service, the Board does find that 
the veteran was exposed to acoustic trauma during this 
period.  As evidenced by his DD-214, the veteran's military 
occupational specialty (MOS) was a field artillery crewman, 
and the veteran has provided credible statements that his MOS 
exposed him to the sounds of gun and artillery fire.

The Board also finds that the veteran has a current bilateral 
hearing loss disability.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  Evidence must show 
that the veteran has the disability for which benefits are 
being claimed.  The June 2005 VA audiological examination 
shows the veteran's pure tone thresholds for both ears are 
all 40 decibels or greater in the relevant frequencies.  The 
requirements of 38 C.F.R. § 3.385 to establish a current 
bilateral hearing loss disability are therefore satisfied.

While the evidence in this case shows acoustic trauma in 
service and the presence of current bilateral hearing loss, 
it is still necessary to establish a causal relationship.  
The VA audiologist, having examined the veteran, considered 
his MOS, and reviewed the claims folder, found no etiological 
relationship between the veteran's service and his current 
hearing disability.  Explaining that hearing loss consequent 
to acoustic trauma occurs at the time of exposure, the 
examiner cited the veteran's normal audiometric thresholds at 
separation in September 1968 and concluded that it was less 
likely than not that the veteran's current hearing loss is 
related to acoustic trauma during military service. 

The Board acknowledges the August 2004 opinion by audiologist 
C.C. that the veteran's hearing loss is at least as likely as 
not caused by or contributed to by his exposure to acoustic 
trauma in service.  As is true with any piece of evidence, 
however, the credibility and weight to be attached to medical 
opinions are within the province of the Board as 
adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Winsett v. West, 11 Vet. App. 420 (1998) 
(affirming the Board's decision which weighed two medical 
opinions, from an expert and a treating physician); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one 
medical opinion over another is not error).  

In comparing the different opinions, the Board affords 
greater weight to the opinion of the VA examiner.  As 
indicated in the June 2005 examination report, the examiner 
reviewed the claims folder and discussed the significance of 
the five audiometric tests the veteran received during his 
two periods of service.  There is no indication that C.C. had 
access to the claims folder or that the audiologist was even 
aware that the veteran had received previous audiometric 
testing.  Rather, C.C. only provided the veteran's reported 
history of noise exposure as the basis for his etiological 
opinion.  Therefore, based upon the VA examiner's 
consideration of evidence within the claims folder and 
thorough discussion of the veteran's in-service audiometric 
testing, the Board finds the VA opinion to be of 
significantly greater probative value than the opinion of the 
veteran's private audiologist.

The Board also notes that the evidence of record does not 
establish treatment for hearing loss until September 2002, 
when the veteran requested new hearing aids, which is twenty-
five years after his final separation from service.  The 
Board finds this gap in time significant, and it constitutes 
additional weight against the existence of a link between the 
veteran's current hearing loss and his time in service.  Cf. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).

As the competent medical evidence of record indicates that an 
etiological relationship between the veteran's in-service 
exposure to acoustic trauma and current bilateral hearing 
loss is unlikely, the Board finds the preponderance of the 
evidence is against the veteran's claim of service connection 
for bilateral hearing loss pertaining to his first period of 
active service.

In regard to the veteran's second period of service, August 
1976 to October 1976, audiometric testing conducted at the 
entrance examination in June 1976 revealed measurable hearing 
loss in both ears, see Hensley, 5 Vet. App. at 157, and the 
examiner provided a diagnosis of "defective hearing."  As 
hearing loss was noted on the examination, the presumption of 
soundness does not apply, and the Board accordingly finds 
that hearing loss of the veteran's right and left ears pre-
existed his second period of active service.  Thus, service 
connection may only be established if the evidence shows that 
the hearing loss was aggravated during service.

A comparison of the veteran's pure tone thresholds in October 
1976 with those in June 1976 is complicated by the fact that 
the veteran received two audiometric tests at entrance with 
no indication as to their relative validity.  For the 
veteran' right ear, however, the tests clearly show no 
increase in the severity of hearing loss.  In June 1976, 
auditory thresholds in excess of 20 decibels were found in 
the frequencies of 500 and 1000 hertz.  At separation, these 
thresholds either improved or did not change, and hearing 
loss was not indicated in the other tested frequencies.

For the veteran's left ear, the June 1976 audiometric tests 
showed thresholds in excess of 20 decibels at all tested 
frequencies.  At separation, the auditory thresholds at 500 
and 4000 hertz either improved or did not change, but the 
thresholds for 1000 and 2000 hertz fell in between the 
results of the two tests at entrance.  However, as indicated 
in the June 2005 VA examination report, the VA examiner 
reviewed the veteran's audiometric testing at both entrance 
and separation in 1976 and found that the results did not 
show a progression of pre-existing hearing loss in either 
ear.  The examiner, also noting that the veteran denied 
significant noise exposure during his second period of 
service, therefore concluded that the veteran's current 
bilateral hearing loss is less likely than not related to 
service.

The August 2004 private audiological evaluation did not 
address the veteran's hearing levels during 1976, and the 
Board therefore finds it offers no relevant probative value.  
As the competent medical evidence of record does not show an 
increase in the veteran's pre-existing hearing loss during 
his second period of service, the Board finds the 
preponderance of the evidence weighs against service 
connection.

Due to the 88 day duration of the veteran's second period of 
service, he cannot be considered for presumptive service 
connection under 38 C.F.R. § 3.307 and 3.309(a).

The Board acknowledges that the veteran has consistently 
maintained his hearing loss results from his military 
service.  As a layperson, however, he is not qualified to 
render a medical opinion as to causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 294 (1992).  Thus, the Board has 
assigned no weight to his contention.

II.  Entitlement to Service Connection for Tinnitus.

Based upon a careful consideration of the record, the Board 
finds the evidence insufficient to establish service 
connection for tinnitus.  While the veteran was diagnosed 
with tinnitus during his June 2005 VA examination, which 
demonstrates a current disability, see Degmetich, 104 F. 3d 
at 1332, his service medical records for both periods of 
service are negative as to any complaints or diagnosis of the 
disorder.

Further, the VA examiner concluded that the veteran's current 
tinnitus is less likely than not related to his military 
service.  As discussed above, due to the VA examiner's review 
of the claims folder and assessment of the veteran's in-
service medical history, the Board finds the VA opinion to be 
of greater probative value than the August 2004 opinion of 
the private audiologist, C.C.
 
The Board also notes that the evidence of record indicates 
the veteran was first diagnosed with tinnitus at the August 
2004 private audiological examination, twenty-seven years 
after his separation from service in October 1976.  This 
lengthy gap in time is significant, and it constitutes 
additional weight against the existence of a link between the 
veteran's current disorder and his time in service.  Cf. 
Maxson, 230 F.3d at 1333.  While the veteran maintains his 
tinnitus resulted from his military service, he is not 
competent to render a medical opinion as to causation.  See 
Espiritu, 2 Vet. App. at 494. 

As the record provides no evidence of treatment for tinnitus 
in service, and the probative medical evidence indicates a 
causal relationship between the veteran's current tinnitus 
and his military service is unlikely, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection.

III.  Applicability of U.S.C.A. § 1154(b).

In his substantive appeal dated July 2005, the veteran 
asserted that as a combat veteran, his lay testimony 
concerning his service in Vietnam should be sufficient to 
establish service connection for his claimed hearing 
disorders.  The provisions of 38 U.S.C.A. § 1154(b) provide 
that in the case of any veteran who engaged in combat with 
the enemy in active military service during a period of war, 
the Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation.

As discussed above, the Board has found that the evidence in 
this case establishes acoustic trauma during the veteran's 
first period of service.  The veteran's claims were not, 
therefore, denied on the basis of what he contended occurred 
during active service.  Rather, his claims were denied 
because the preponderance of the competent medical evidence 
is against a finding that his current bilateral hearing loss 
and tinnitus are related to service.  Thus, even if the Board 
were to accept the veteran's assertion of combat status, the 
provisions of 38 U.S.C.A. § 1154(b) would provide no 
additional benefit.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997) ("reduced evidentiary burden provided for combat 
veterans by 38 U.S.C. § 1154(b) relate[s] only to the 
question of service incurrence, 'that is, what happened then 
- not the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required'" (quoting Caluza v. Brown, 7 Vet. App. 
498, 507 (1995)); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) ("[S]ection 1154(b) provides a factual basis upon 
which a determination can be made that a particular disease 
or injury was incurred or aggravated in service but not a 
basis to link etiologically the condition in service to the 
current condition").  Thus, even with the provisions of 38 
U.S.C.A. § 1154(b), there must be competent medical evidence 
of a causal nexus to service for service connection to be 
warranted.

In deciding whether a claimed benefit is warranted, the VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for bilateral hearing loss and tinnitus is denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


